                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                         BEAUFORT DIVISION

    Bobby Joe Barton,             )                      Civil Action No.: 9:18-cv-748-RBH
                                  )
           Petitioner,            )
                                  )
    v.                            )                      ORDER
                                  )
    Scott Lewis, Warden,          )
                                  )
           Respondent.            )
    ______________________________)

           This matter is before the Court on the Report and Recommendation (“R&R”) of United States

    Magistrate Judge Bristow Marchant.1 [ECF No. 54]. The Magistrate Judge recommends the Court

    grant Respondent’s second motion for summary judgment [ECF No. 29] and dismiss Petitioner’s pro

    se petition under 28 U.S.C. § 2254 (the “§ 2254 petition”) [ECF No. 1] with prejudice. Also pending

    is Petitioner’s motion for a certificate of appealability [ECF No. 63].

                                                       Background2

           Petitioner3, a state inmate at the SCDOC’s Perry Correctional Institution, brings this action pro

    se for a writ of habeas corpus by a person in state custody against Respondent. See Pet. at 1 [ECF No.



1
          The Magistrate Judge issued the R&R in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02 (D.S.C.), reviewing the § 2254 petition pursuant to the screening provisions of 28 U.S.C. §§ 1915(e)(2) and
1915A. The Court is mindful of its duty to liberally construe the pleadings of pro se litigants. See Gordon v. Leeke,
574 F.2d 1147, 1151 (4th Cir. 1978); but see Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985)
(“Principles requiring generous construction of pro se complaints are not, however, without limits. Gordon directs
district courts to construe pro se complaints liberally. It does not require those courts to conjure up questions never
squarely presented to them.”).
2
         The R&R summarizes the factual and procedural background of this case, as well as the applicable legal
standards. See R&R at 1–8.
3
          The R&R’s caption includes Petitioner’s identification number with the South Carolina Department of
Corrections (“SCDOC”) as #182302; however, the § 2254 petition and a search of the SCDOC inmate locator
indicate his identification number is #163629.                     See Inmate Search Detail Report,
https://public.doc.state.sc.us/scdc-public/inmateDetails.do?id=%2000163629 (last visited Mar. 21, 2019).
1].

        A.      State Court Proceedings

        On August 10, 2010, Petitioner was convicted in South Carolina state court of armed robbery

and sentenced to twenty-five years of imprisonment. R&R at 2; Verdict [ECF No. 30-1]; Trial Tr. at

267:10–12, 275:9 [ECF No. 30-2]. At trial, he was represented by attorney Susannah C. Ross (“trial

counsel”). R&R at 2. On direct appeal, he was represented by attorney Lanelle Cantey Durant of the

South Carolina Commission on Indigent Defense (“direct appeal counsel”). Id. The South Carolina

Court of Appeals affirmed his conviction and sentence. Id. at 3; Ct. of Appeals Op. [ECF No. 30-5].

The South Carolina Supreme Court denied his petition for writ of certiorari. R&R at 3; Order Denying

Writ [ECF No. 30-8].

        Subsequently, Petitioner filed an application for post-conviction relief (“PCR”) in state circuit

court, raising as grounds: (1) ineffective assistance of trial counsel; (2) ineffective assistance of direct

appeal counsel; (3) procedural due process; (4) prosecutorial misconduct; and (5) judicial misconduct.

R&R at 3–4; Appl. for PCR [ECF Nos. 30-9, 30-10, 30-15]. Attorney Caroline Horlbeck (“PCR

counsel”) represented Petitioner during an evidentiary hearing on his PCR application, which the PCR

judge denied. R&R at 4; Evidentiary Hr’g Tr. [ECF No. 30-17]; Order of Dismissal [ECF No. 30-18].

PCR counsel was relieved, and attorney R. Mills Arial, Jr. (also “PCR counsel”), who was subsequently

appointed to represented Petitioner, filed a motion to reconsider [ECF No. 30-20], which was denied.

R&R at 4; J. on Mot. to Recons. [ECF No. 30-21]. Petitioner then filed a motion to relieve counsel and

for permission to proceed pro se. R&R at 4; Mot. to Relieve Counsel [ECF No. 30-22]. After warning

Petitioner of the dangers of proceeding pro se and the advantages of allowing counsel to continue

representing him, the South Carolina Supreme Court granted Petitioner’s motion. R&R at 4; Orders


                                                     2
    [ECF Nos. 30-24, 30-25].

            On September 15, 2016, Petitioner filed a pro se motion challenging the accuracy of his PCR

    transcript. R&R at 5; Mot. Challenging PCR Tr. [ECF No. 30-26]. The South Carolina Supreme Court

    remanded the matter to the PCR judge for a hearing to determine the transcript’s accuracy. R&R at 5;

    Remand Order [ECF No. 27]. The PCR judge determined there were no inaccuracies. R&R at 5; Hr’g

    on Mot. Challenging PCR Tr. [ECF No. 30-28]. Subsequently, Petitioner appealed the PCR court’s

    order, raising four grounds alleging the PCR court erroneously rejected his claims that: (1) trial counsel

    was ineffective for failing to convey a formal plea offer, keep Petitioner reasonably informed of his

    case, and explain the plea offer so he could make an informed decision; (2) trial counsel was ineffective

    for failing to object to inadmissible evidence about prior convictions; (3) the prosecution knowingly

    used perjured testimony by prosecution witness Patricia Rice (“Rice”); and (4) the prosecution failed

    to tell investigators that they must not use Petitioner’s arrest mug shot in its photo array. R&R at 5; Pet.

    for Cert. [ECF No. 30-30]. On February 15, 2018, the South Carolina Supreme Court denied a petition

    for writ of certiorari [ECF No. 30-32], and remittitur was filed with the state trial court on March 7,

    2018 [ECF No. 30-33]. R&R at 5–6.

            B.      Federal Habeas Proceedings

            On or about March 14, 20184, Petitioner timely filed his § 2254 petition, raising seventeen

    grounds.5 Pet. at 5–11, 14–18; Resp. in Opp’n to Summ. J. at 2–5 [ECF No. 44]. On July 5, 2018,

    Respondent filed the instant second motion for summary judgment. [ECF No. 29]. On or about


4
         See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a prisoner’s pleading is filed at the moment
of delivery to prisoner authorities for forwarding to the district court).
5
         As the R&R notes, Petitioner changed the grounds initially pursued in the § 2254 petition, clarifying his
grounds in his response in opposition to Respondent’s second motion for summary judgment. See R&R at 6–8.

                                                            3
November 2, 2018, after receiving three extensions of time, Petitioner filed a response in opposition

[ECF No. 44], and on November 9, 2018, Respondent filed a reply thereto. [ECF No. 46]. On or about

November 19, 2018, Petitioner filed a sur reply, which he subsequently supplemented twice. [ECF Nos.

48, 50, 51].

       On December 11, 2018, the Magistrate Judge issued an order denying Petitioner’s requests for

a court-appointed attorney and an evidentiary hearing. [ECF No. 53]. On the same date, the Magistrate

Judge issued the R&R, recommending the Court grant Respondent’s second motion for summary

judgment and dismiss the case with prejudice because: (1) the issues raised in grounds one through five

were adjudicated on the merits in state court, the state court’s decisions on those issues were not

contrary to or an unreasonable application of clearly established federal law, and the decisions were not

unreasonable determinations of the facts in light of the evidence presented, [R&R at 8–33]; and (2)

Petitioner procedurally defaulted on the issues raised in grounds six through seventeen because he failed

to properly pursue them in state court and he cannot overcome the defaults. R&R 33–36. The

Magistrate Judge specifically advised the parties of the procedure for filing objections to the R&R and

the consequences if they failed to do so. R&R at 52–53.

       On or about February 11, 2019, after receiving two extensions of time, Petitioner timely filed

objections to the R&R. [ECF No. 62]. On the same date, Petitioner filed the pending motion for a

certificate of appealability. [ECF No. 63]. The matters are now ripe for the Court’s consideration.

                                        Standards of Review

       A.      R&R

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

                                                   4
de novo review of those portions of the R&R to which specific objections are made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). However, the Court need

not conduct a de novo review of “general and conclusory objections that do not direct the [C]ourt to a

specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R&R, the Court

reviews only for clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         B.     Section 2254 Petition

         The scope of a federal court’s review of a habeas petition under the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”) is “highly constrained.” Lawrence v. Branker, 517 F.3d 700,

707 (4th Cir. 2008). The Court cannot grant a § 2254 petition “with respect to any claim adjudicated

on the merits in state court” unless the state court decision was “either contrary to, or an unreasonable

application of, clearly established federal law as determined by the [United States] Supreme Court,” id.

(citing 28 U.S.C. § 2254(d)(1)), or if the decision “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” Richey v. Cartledge, 653 F.

App’x 178, 184 (4th Cir. 2016) (per curiam) (citing 28 U.S.C. § 2254(d)(2)). The Court “must presume

state court findings of fact to be correct unless the petitioner rebuts that presumption by clear and

convincing evidence.” Id. (citing 28 U.S.C. § 2254(e)(1)).

                                               Objections

         In his objections, Petitioner asserts the Magistrate Judge erred in: (1) concluding Petitioner

failed to present anything other than conclusory allegations as to his claim that his counsel was

ineffective, Objs. at 3; (2) rejecting Petitioner’s claim that trial counsel was ineffective for failing to

                                                    5
convey a plea offer to him, Objs. at 7; (3) speculating that trial counsel had a legitimate tactical reason

for failing to object to Rice’s testimony where she blurted out, “he had already been incarcerated for

something else . . . . He had made time for that!” Objs. at 15; (4) rejecting Petitioner’s prosecutorial

misconduct claim that the prosecutor knowingly used perjured testimony and failed to correct it, Objs.

at 19; (5) rejecting Petitioner’s prosecutorial misconduct claim that the prosecutor failed to tell

investigators that they must not use Petitioner’s arrest mug shot in their photo array lineup, Objs. at 28;

(6) characterizing Petitioner’s claim that he was denied the right to confront an adverse witness whose

non-live testimony was used in trial as an ineffective assistance of counsel claim, Objs. at 33–34; (7)

misconstruing Petitioner’s claim that trial counsel failed to object to the prosecutor’s closing statements,

Objs. at 36; (8) rejecting Petitioner’s claim that the 25-page limit for state appellate court briefs

prejudiced him, Objs. at 41; (9) misconstruing that a mug-shot magazine was brought to light in

Petitioner’s state court hearing because the magazine was not admitted into evidence and any reference

to it violated the rules of evidence, id.; and (10) denying Petitioner’s request for appointment of counsel

and an evidentiary hearing, Objs. at 43.

        Petitioner also makes several objections related to the R&R’s findings on Petitioner’s PCR

counsel, claiming the Magistrate Judge erroneously rejected Petitioner’s claim that PCR counsel failed

to raise ineffective-assistance-of-counsel claims against trial counsel for: (1) creating a conflict of

interest, Objs. at 44; (2) failing to call prosecutor Mark Moyer as a witness to testify about a

conversation he had with Rice while outside the presence of her attorney, Objs. at 46; (3) failing to

investigate the circumstances of the case and possible witnesses present during the crime, Objs. at 48;

(4) failing to put up a defense at trial, Objs. at 49; (5) failing to put the State’s case to an adversarial

testing, Objs. at 51; (6) failing to raise and argue a motion for an evidentiary hearing and motion to

suppress a deadly weapon prior to trial, Objs. at 55; (7) advising Petitioner to not testify at trial, Objs.

                                                     6
at 56; and (8) failing to allege the prosecutor violated ethical rules and Petitioner’s due process, Objs.

at 58.

         The Court notes Petitioner has not made specific objections to the R&R as required by 28 U.S.C.

§ 636(b)(1). His objections are general or merely rehash the same arguments made in his petition and

response in opposition to Respondent’s second motion for summary judgment. However, in an

abundance of caution, the Court carefully reviews his objections and conducts a de novo review of

Petitioner’s grounds.

                                               Discussion

A.       Grounds One through Five (Claims Adjudicated on the Merits)

         “Before seeking federal habeas review of a claim, a petitioner ordinarily must raise that claim

in the state court, complying with state procedural rules and exhausting available state remedies.” Gray

v. Zook, 806 F.3d 783, 797–98 (4th Cir. 2015). “[I]f a claim is exhausted in state court and not

procedurally defaulted, then it was adjudicated on the merits and is subject to review under the

deferential standards set forth in [28 U.S.C.] § 2254(d).” Id.

         The Court cannot grant habeas relief on the following claims unless the state court decision was

“either contrary to, or an unreasonable application of, clearly established federal law as determined by

the [United States] Supreme Court,” Lawrence, 517 F.3d at 707 (citing 28 U.S.C. § 2254(d)(1)), or

if the decision “was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Richey, 653 F. App’x at 184 (citing 28 U.S.C. § 2254(d)(2)).

         1.     Ground One: Trial court erred in denying motion to suppress victim’s identification
                of Petitioner because photo lineup was unreliable and unduly suggestive

         Petitioner presented this claim on direct appeal, and the South Carolina Court of Appeals

rejected it, holding the trial court properly denied the motion to suppress. See Ct. of Appeals Op. [ECF


                                                    7
No. 30-5 at 4–5]. The trial court held a hearing on the photo lineup pursuant to Neil v. Biggers, 409

U.S. 188 (1972). At a Biggers hearing, the trial court must assess the reliability of a victim’s

identification of a suspect via a photographic lineup. See State v. Liverman, 727 S.E.2d 422, 426 (S.C.

2012) (citing Biggers, 409 U.S. at 198) (recognizing two-pronged inquiry to determine whether due

process requires suppression of an eyewitness identification: (1) “whether the identification resulted

from unnecessary and unduly suggestive police procedures”; and (2) “if so, whether the out-of-court

identification was nevertheless so reliable that no substantial likelihood of misidentification existed”).

During Petitioner’s Biggers hearing, an issue arose about a mug-shot magazine featuring Petitioner’s

mug shot that the victim had allegedly seen prior to identification. See Trial Tr. 40:4–89:5. The trial

court determined that the magazine was inadmissible and caused no Biggers issue because the magazine

was not the result of governmental action. Id. at 88:6–89:2.

          Later, during the PCR proceedings, Petitioner claimed that trial counsel was ineffective because

she mentioned the magazine twenty-five time and the prosecutor mentioned it eight times when the

magazine had been ruled inadmissible. At the PCR hearing, trial counsel testified that she had

mentioned the magazine to discredit the lineup and the victim’s identification. The PCR court found

this testimony credible and further found that Petitioner failed to meet his burden of proving trial

counsel should have objected to any mention of the magazine since it was part of trial counsel’s defense

and she had a valid strategic reason for mentioning it. The PCR court concluded that Petitioner failed

to prove that trial counsel was deficient or that he was prejudiced. Order of Dismissal [ECF No. 30-18

at 14].

          The Court finds that the PCR court’s conclusion that the trial court held a proper Biggers

hearing before denying Petitioner’s motion to suppress was not contrary to, or involved an unreasonable

application of clearly established federal law. Furthermore, nothing indicates that the PCR court’s

                                                     8
    decision was based on an unreasonable determination of the facts in light of the evidence presented in

    the PCR proceeding. The Court “must presume state court findings of fact to be correct unless the

    petitioner rebuts that presumption by clear and convincing evidence.” Richey, 653 F. App’x at 184

    (citing 28 U.S.C. § 2254(e)(1)). Petitioner fails to rebut that presumption. Therefore, the Court cannot

    grant habeas relief with respect to ground one of his § 2254 petition, and that claim is dismissed.

           2.        Ground Two: Trial counsel failed to inform Petitioner of plea offer and its terms and
                     conditions, depriving his ability to make an informed decision

           Petitioner presented this claim in his PCR proceedings and properly exhausted it. A federal

    court may grant habeas relief on “ineffective assistance” grounds even when the state court has already

    rejected such claims if the state court’s decision was “contrary to, or involved an unreasonable

    application of clearly established federal law, as determined by the United States Supreme Court.”

    Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (citing 28 U.S.C. § 2254(d)(1)). When the state court’s

    application of federal law is challenged, “it must be shown to be not only erroneous, but objectively

    unreasonable.” Id. (citations omitted).

           “[A]s a general rule, defense counsel has the duty to communicate formal offers from the

    prosecution to accept a plea on terms and conditions that may be favorable to the accused.” Missouri

    v. Frye, 566 U.S. 134, 145 (2012); see Lafler v. Cooper, 566 U.S. 156, 162 (2012) (“Defendants have

    a Sixth Amendment right to counsel, a right that extends to the plea-bargaining process.”). “[T]he two-

    part Strickland v. Washington[6] test applies to challenges to guilty pleas based on ineffective assistance

    of counsel.” Lafler, 566 U.S. at 162–63 (citing Hill v. Lockhart, 474 U.S. 52, 58 (1985)). The

    performance prong of Strickland “requires a defendant to show ‘that counsel’s representation fell below

    an objective standard of reasonableness.’” Id. (quoting Hill, 474 U.S. at 57). The prejudice prong of


6
           466 U.S. 668 (1984) (establishing the two-prong test for ineffective assistance of counsel claims).

                                                               9
Strickland requires a defendant to “show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at

694. “In the context of pleas a defendant must show the outcome of the plea process would have been

different with competent advice.” Lafler, 566 U.S. at 163 (citations omitted).

        Here, the PCR court properly applied Strickland to Petitioner’s claim about the plea offer,

finding that Petitioner failed to meet his burden of proving that trial counsel did not adequately convey

and discuss the plea offer. Order of Dismissal [ECF No. 30-18 at 5–7]. Accordingly, the Court finds

that the PCR court’s decision was not contrary to, or involved an unreasonable application of clearly

established federal law. Furthermore, nothing indicates that the PCR court’s decision was based on an

unreasonable determination of the facts in light of the evidence presented in the PCR proceeding. The

PCR court found credible trial counsel’s testimony that she conveyed the plea offer and explained its

terms to Petitioner and that Petitioner rejected the offer and refused to see her for several months, noting

that trial counsel’s file contained the plea offer letter from the State and her notes about meeting with

Petitioner. Id. at 6–7. Accordingly, the PCR court concluded that trial counsel fulfilled her

responsibilities with respect to the plea offer. The Court “must presume state court findings of fact to

be correct unless the petitioner rebuts that presumption by clear and convincing evidence.” Richey, 653

F. App’x at 184 (citing 28 U.S.C. § 2254(e)(1)). Petitioner has not rebutted that presumption.

Therefore, the Court cannot grant habeas relief with respect to ground two of his § 2254 petition, and

that claim is dismissed.

        3.      Ground Three: Trial counsel failed to object to Rice’s testimony about Petitioner’s
                character

        Petitioner presented this claim in his PCR proceedings and properly exhausted it. During the

PCR proceedings, Petitioner claimed that trial counsel was ineffective for failing to object to


                                                    10
inadmissible testimony when Rice testified about a past criminal domestic violence charge she brought

against Petitioner that was subsequently dismissed because he “had already been incarcerated for

something else. He had made time for that. That was in the past. Let it go.” Order of Dismissal [ECF

No. 30-18 at 11 (citing Trial Tr. at 175:7–18, ECF No. 30-2)]. The PCR court found that Petitioner

failed to meet his burden of proving trial counsel should have objected to this testimony. Id. Trial

counsel testified that she made a strategic decision to not object because Rice’s comment was brief and

she did not want to draw more attention to it. Id. The PCR court found trial counsel articulated a valid

reason for not objecting and Petitioner failed to demonstrate he suffered any prejudice as a result of the

testimony. Id. (citing Roseboro v. State, 454 S.E.2d 312, 313 (S.C. 1995); White v. State, 417 S.E.2d

529, 531 (S.C. 1992)). The Court “must presume state court findings of fact to be correct unless the

petitioner rebuts that presumption by clear and convincing evidence.” Richey, 653 F. App’x at 184

(citing 28 U.S.C. § 2254(e)(1)). Petitioner fails to rebut that presumption. Accordingly, nothing

indicates that the PCR court’s decision was based on an unreasonable determination of the facts in light

of the evidence presented in the PCR proceeding. Furthermore, the Court finds that the PCR court’s

decision was not contrary to clearly established federal law. Therefore, the Court cannot grant habeas

relief with respect to ground three of his § 2254 petition, and that claim is dismissed.

       4.      Ground Four: Prosecutor knowingly used perjured testimony from Rice
               Ground Five: Prosecutor engaged in misconduct by using photos from a mug-shot
               magazine in the lineup used to identify Petitioner

       The PCR court discussed these issues as ineffective-assistance-of-counsel claims based on

Petitioner’s testimony that trial counsel failed to argue prosecutorial misconduct for using perjured

testimony and a fundamentally unfair photo lineup. Order of Dismissal [ECF No. 30-18 at 10–11,

15–16]. However, in his PCR appeal and instant response in opposition, Petitioner re-characterized

these claims as ones for prosecutorial misconduct. See Pet. for Cert. [ECF No. 30-30 at 18–22, 23–25];

                                                   11
    Resp. in Opp’n [ECF No. 44 at 16–24, 24–29]. The Magistrate Judge noted that straight prosecutorial

    misconduct claims are direct appeal issues, and under South Carolina law, “[i]ssues that could have

    been raised at trial or on direct appeal cannot be asserted in an application for [PCR].” R&R at 29

    (citing Portee v. Stevenson, C.A. No.: 8:15-cv-487-PMD-JDA, 2016 WL 690871, at *2 (D.S.C. Feb.

    22, 2016)). Technically, these claims are procedurally defaulted. However, since Respondent failed

    to raise this, the Magistrate Judge discussed these claims as Petitioner presents them.7

           To establish prosecutorial misconduct, Petitioner must demonstrate that “the prosecutor’s

    conduct was improper and that it prejudicially affected his substantial rights.” United States v. Pepke,

    662 F. App’x 225, 226–27 (4th Cir. 2016) (per curiam) (citing United States v. Caro, 597 F.3d 608,

    624–25 (4th Cir. 2010)). The PCR court noted the prosecutor’s testimony that he had no concerns that

    Rice perjured herself and had no doubt she was telling the truth. ECF No. 30-18 at 10. The PCR court

    found that Petitioner failed to demonstrate Rice offered incorrect or perjured testimony. The Court

    “must presume state court findings of fact to be correct unless the petitioner rebuts that presumption

    by clear and convincing evidence.” Richey, 653 F. App’x at 184 (citing 28 U.S.C. § 2254(e)(1)).

    Petitioner has not rebutted that presumption. Accordingly, nothing indicates that the PCR court’s

    decision was based on an unreasonable determination of the facts in light of the evidence presented in

    the PCR proceeding. Furthermore, the Court finds that the PCR court’s decision was not contrary to



7
          Even if the Court construes grounds four and five as ineffective-assistance-of-counsel claims for PCR
counsel’s failure to raise appellate counsel’s ineffectiveness for failing to pursue prosecutorial misconduct claims
on direct appeal, such alleged deficiency by PCR counsel is one step removed from the scenario where Martinez
applies: “where a claim of ineffective trial counsel asserted in a § 2254 petition is procedurally defaulted because
of a lack of effective legal assistance during the first level of state-court collateral review.” See Portee, 2016 WL
690871 at *3 (“Instead of PCR counsel’s error defaulting the underlying § 2254 ground, it defaulted a basis for
excusing the default of that underlying ground.”). Moreover, any alleged deficiency by PCR counsel relates to
ineffective appellate counsel, not trial counsel, and “Martinez does not apply to ineffective assistance of appellate
counsel claims.” Neumon v. Cartledge, No. 8:14-cv-2256-RMG, 2015 WL 4607732, at *11 n.12 (D.S.C. July 31,
2015). Additionally, Martinez does not apply where the underlying defaulted ground was one of prosecutorial
misconduct. Hilton v. McCall, C/A No. 1:12-1540-TMC, 2013 WL 40117341, at *2 (D.S.C. Aug. 5, 2013).

                                                             12
clearly established federal law. Therefore, the Court cannot grant habeas relief with respect to grounds

four and five of his § 2254 petition, and those claims are dismissed.

B.     Grounds Six through Seventeen (Procedurally Defaulted Claims)

       In his objections related to these grounds (listed from page 44 onward of his filing), Petitioner

admits he procedurally defaulted on the claims raised therein; however, he asserts the R&R errs in

recommending that he fails to overcome the default. See Objs. at 44.

       Procedural default bars the Court’s consideration of a habeas claim. Richey, 653 F. App’x at

184 (citing 28 U.S.C. § 2254(b)); see Martinez v. Ryan, 566 U.S. 1, 9 (2012) (“Federal habeas courts

reviewing the constitutionality of a state prisoner’s conviction and sentence are guided by rules designed

to ensure that state-court judgments are accorded the finality and respect necessary to preserve the

integrity of legal proceedings within our system of federalism. These rules include the doctrine of

procedural default, under which a federal court will not review the merits of claims, including

constitutional claims, that a state court declined to hear because the prisoner failed to abide by a state

procedural rule.”). To overcome a default, a petitioner must show “sufficient cause for his failure to

raise the claim below and actual prejudice resulting from that failure.” Richey, 653 F. App’x at 184

(citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).

       Here, Petitioner bases his claims in grounds six through nine on the alleged ineffective

assistance of trial counsel; his claims in grounds ten through seventeen are based on the alleged

ineffective assistance of PCR counsel.




                                                   13
           1.      Ineffective Assistance of Trial Counsel (Grounds Six through Nine)

           Although Petitioner raised the claims in grounds six8 through nine in his initial PCR

    proceedings, he failed to pursue them in his PCR appeal. Compare Appl. for PCR [ECF Nos. 30-9, 30-

    10, 30-15] (raising these grounds), with Pet. for Writ (raising four unrelated grounds). Because he

    failed to preserve these issues, they are procedurally barred from federal review. 28 U.S.C. § 2254(b);

    see Sullivan v. Padula, 2013 WL 876689, at *6 (D.S.C. Mar. 8, 2013) (citing Smith v. Murray, 477 U.S.

    527, 533 (1986)) (holding that ineffective-assistance-of-trial-counsel claim not pursued in PCR appeal

    was procedurally barred).

           To overcome this default, Petitioner must show cause and prejudice. As “cause” for his default

    on grounds six through nine, Petitioner points to his pro se status and the state court’s 25-page limit for

    briefs, which he contends prevented him from properly pursuing these claims. Resp. in Opp’n at 29–31

    (stating Petitioner could litigate only four claims in a 25-page limit with no attorney to assist), 34

    (ground six: “because of no attorney [Petitioner] has demonstrated cause and shown prejudice”), 38

    (ground seven: “because there was no attorney . . . and [Petitioner] is a layman[,] he has demonstrated

    cause and shown prejudice to defeat procedural bar”), 41 (ground eight: same).9

           Petitioner was specifically warned by the state court of the hazards of proceeding pro se, and


8
          As the R&R notes, in ground six, Petitioner alleges a Sixth Amendment Confrontation Clause violation,
claiming he was denied the right to confront an adverse witness, the victim’s brother, whose testimony was used at
trial. R&R at 34 n.6; see Resp. at 31–34. However, during his PCR proceedings, Petitioner presented this as an
ineffective-assistance-of-trial-counsel claim, and the PCR court ruled on that claim as presented. See ECF No. 30-18
at 9–10. The R&R correctly recommends that under either posture, this claim is procedurally barred. To the extent
the claim is an alleged Sixth Amendment violation, Petitioner must have raised it on direct appeal, which he did not.
In South Carolina, “[i]ssues that could have been raised at trial or on direct appeal cannot be asserted in an
application for [PCR].” R&R at 29 (citing Portee, 2016 WL 690871 at *2). Construing the claim as one for
ineffective assistance of trial counsel—as the PCR court did—Petitioner procedurally defaulted on it by failing to
raise this claim in his PCR appeal.
9
         Petitioner does not specifically argue any cause with respect to the default of ground nine; however, in light
of the Court’s duty to liberally review pro se pleadings, the Court assumes Petitioner intended to make the same
“cause” argument for this ground as he does for grounds six through eight.

                                                              14
he chose to do so anyway. See ECF Nos. 30-24, 30-25. The Court finds that Petitioner’s decision to

proceed pro se and his inability to state his claims within the 25-page limit for briefs do not constitute

cause to excuse his procedural default of grounds six through nine. See Faretta v. California, 422 U.S.

806, 834 n.46 (1975) (“[A] defendant who elects to represent himself cannot thereafter complain that

the quality of his own defense amounted to a denial of ‘ineffective assistance of counsel.’”); see also

Holloway v. Smith, No. 95-7737, 81 F.3d 149 (Table), 1996 WL 160777, at *1 (4th Cir. 1996) (per

curiam) (citing Miller v. Bordenkircher, 764 F.2d 245, 251–52 (4th Cir. 1985)) (“[Petitioner] does not

meet the cause and prejudice standard because unfamiliarity with the law and his pro se status do not

constitute adequate justification to excuse his failure to present the claim earlier.”); Petrick v. Thornton,

2014 WL 6626838, at *4 (M.D.N.C. Nov. 21, 2014) (quoting Jones v. Armstrong, 367 F. App’x 256,

258 (2d Cir. 2010)) (“‘[T]he right of self-representation does not exempt a party from compliance with

relevant rules of procedural law. . . . [Petitioner’s] pro se status, without more, cannot constitute cause

sufficient to excuse the procedural default . . . .”). Accordingly, the Court cannot grant habeas relief

with respect to grounds six through nine of his § 2254 petition, and those claims are dismissed.

        2.      Ineffective Assistance of PCR Counsel (Grounds Ten through Seventeen)

        Grounds ten through seventeen were not raised in Petitioner’s initial PCR proceedings. See

Appl. for PCR [ECF Nos. 30-9, 30-10, 30-15]. Accordingly, those claims are procedurally barred. 28

U.S.C. § 2254(b); see Cudd v. Ozmint, C/A No. 0:08-2421-RBH, 2009 WL 3157305, at *3 (D.S.C.

Sept. 25, 2009) (holding that issue not considered by PCR court was procedurally barred); see also

White v. Burtt, 2007 WL 709001, at *8 (D.S.C. Mar. 5, 2007) (citing Pruitt v. State, 423 S.E.2d 127,

127–28 (S.C. 1992)) (holding that issue must be raised to and ruled on by the PCR court in order to be

preserved for review). To overcome this default, Petitioner must show cause and prejudice. As “cause”

for his default on grounds ten through seventeen, Petitioner points to the alleged ineffectiveness of his

                                                     15
PCR counsel for failing to raise these grounds. See, e.g., Resp. in Opp’n at 46, 49 (“[Petitioner] has

demonstrate[d] . . . cause to excuse default because [PCR] counsel . . . was ineffective . . . for failing

to raise [ineffective assistance] of trial counsel).

         Typically, “[t]he ineffectiveness or incompetence of counsel during Federal or State collateral

post-conviction proceedings” is not a ground for relief under § 2254. 28 U.S.C. § 2254(i); see Martinez,

566 U.S. at 9 (“[A]n attorney’s ignorance or inadvertence in a [PCR] proceeding does not qualify as

cause to excuse a procedural default.”). However, under Martinez, a narrow exception permits

inadequate assistance of counsel at initial-review collateral proceedings—“a prisoner’s ‘one and only

appeal’” for a claim of ineffective assistance at trial— to establish cause for his procedural default. Id.

at 8, 9 (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991)). “Cause” to excuse a default exists

where:

         (1) the claim of “ineffective assistance of trial counsel” was a “substantial” claim; (2)
         the “cause” consisted of there being “no counsel” or only “ineffective” counsel
         during the state collateral review proceeding; (3) the state collateral review
         proceeding was the “initial” review proceeding in respect to the “ineffective-
         assistance-of-trial-counsel claim”; and (4) state law requires that an “ineffective-
         assistance-of-counsel [claim] . . . be raised in an initial-review collateral proceeding.

Trevino v. Thaler, 569 U.S. 413, 423 (2013) (alteration in original) (citing Martinez, 556 U.S. at 14–16).

         An underlying ineffective-assistance-of-counsel claim is “substantial” if it has ‘some merit.’”

Richey, 653 F. App’x at 184 (quoting Martinez, 566 U.S. at 14). “Relatedly, to show ineffective

assistance, the petitioner must make a ‘substantial’ showing with respect to both counsel’s competency

(first-prong Strickland) and prejudice (second-prong Strickland).” Teleguz v. Zook, 806 F.3d 803, 815

(4th Cir. 2015). To make a substantial showing of incompetency, the petitioner must demonstrate “‘that

counsel made errors so serious that counsel was not functioning as the counsel guaranteed . . . by the

Sixth Amendment.” Id. (quoting DeCastro v. Branker, 642 F.3d 442, 450 (4th Cir. 2011)). To make


                                                       16
a substantial showing of prejudice, the petitioner must demonstrate “that ‘counsel’s errors were so

serious as to deprive [him] of a fair trial, a trial whose result is reliable’ i.e., that there was ‘a

substantial, not just conceivable, likelihood of a different result.” Id. (quoting DeCastro, 642 F.3d at

450).

        Accordingly, the Court first examines whether the alleged ineffective assistance of trial counsel

undergirding Petitioner’s ineffective-assistance-of-PCR-counsel claims have “some merit,” thus

demonstrating cause. If the Court finds these claims lack merit, then there is no “cause” for Petitioner’s

procedural default on grounds ten through seventeen.

               a.       Ground Ten: PCR counsel was ineffective for failing to raise trial counsel’s
                        conflict of interest at trial

        Petitioner contends that trial counsel created a conflict of interest because she divulged

Petitioner’s prior relationship with Rice to investigators. Resp. in Opp’n at 47–50. During pre-trial

motions, Petitioner made a pro se motion to relieve trial counsel because of this divulgence, testifying

that he told trial counsel in confidence that he had lived with Rice. Trial Tr. at 7:24–10:22. In response,

trial counsel stated that she did not believe this information was given in confidence and during a

motion to reconsider Petitioner’s bond, she may have asked investigating officer Mike Jarvis whether

he knew Petitioner and Rice had been in a relationship in an effort to persuade the court to reconsider

giving Petitioner a bond. Id. at 10:24–11:23; 12:22–13:11. She further stated that because Rice was

the prosecution’s witness, they would learn this information regardless. Id. at 11:11–13. Prosecutor

Mark Moyer responded that he knew about the relationship independently from Rice, not based on

anything trial counsel said at the bond hearing. Id. at 15:8–16:1. The trial court denied Petitioner’s

motion. Id. at 16:12.

        “To establish ineffective assistance of counsel on conflict of interest grounds, a petitioner must


                                                    17
establish that (1) his attorney labored under ‘an actual conflict of interest’ that (2) ‘adversely affected

his lawyer’s performance.’” Mickens v. Taylor, 240 F.3d 348, 355 (4th Cir. 2001) (quoting Cuyler v.

Sullivan, 446 U.S. 335, 348 (1980)). In South Carolina, “[a]n actual conflict of interest occurs where

an attorney owes a duty to a party whose interests are adverse to the defendant[’]s.” State v. Gregory,

612 S.E.2d 449, 450 (S.C. 2005). “The mere possibility defense counsel may have a conflict of interest

is sufficient to impugn a criminal conviction.” Id. (citation omitted).

       Here, there is no actual conflict of interest because Petitioner’s allegations fail to show that trial

counsel owed any duty to another party. Thus, Petitioner fails to show “some merit” to the claim

undergirding his ineffectiveness-of-PCR-counsel claim in ground ten. Accordingly, he fails to

demonstrate “cause” to overcome his default. Therefore, the Court cannot grant habeas relief with

respect to ground ten of his § 2254 petition, and that claim is dismissed.

               b.      Ground Eleven: PCR counsel was ineffective for failing to raise trial counsel’s
                       failure to call the prosecutor to the witness stand and question him about his
                       conversation with Rice while she was outside her attorney’s presence

                       Ground Seventeen: PCR counsel was ineffective for failing to raise trial
                       counsel’s failure to claim that the prosecutor violated the rules of professional
                       ethics and cannons of law and denying Petitioner’s due process

       Petitioner contends trial counsel was ineffective for failing to call the prosecutor as a witness

to question him about his conversation with Rice. Resp. in Opp’n at 50. Relatedly, he claims trial

counsel was ineffective for failing to claim the prosecutor violated the law and legal ethics for his

conversation with Rice. Id. at 63–64.

       With respect to calling the prosecutor as a witness, a defendant who wishes to do so “must

demonstrate a compelling and legitimate reason.” United States v. Regan, 103 F.3d 1072, 1083 (2d Cir.

1997) (citation omitted), cert. denied, 521 U.S. 1106 (1997); see also United States v. Roberson, 897

F.2d 1092, 1098 (11th Cir. 1990) (quoting United States v. Dupuy, 760 F.2d 1492, 1498 (9th Cir. 1985))

                                                    18
(“As the . . . Ninth Circuit has held, courts have properly refused to permit a prosecutor to be called as

a defense witness ‘unless there is a compelling need.’”); United States v. Birdman, 602 F.2d 547,

552–53 (3d Cir. 1979) (collecting cases) (“The courts have shared the legal profession’s disapproval

of the double role of advocate-witness. In particular, the federal courts have almost universally frowned

upon the practice of a Government prosecutor testifying at the trial of the case he is prosecuting,

whether for or against the defendant . . . .”). A participating prosecutor should not be called as a witness

“unless all other sources of possible testimony have been exhausted.” United States v. West, 680 F.2d

652, 654 (9th Cir. 1982) (citing United States v. Torres, 503 F.2d 1120, 1126 (2d Cir. 1974)).

        Here, trial counsel cross-examined Rice about any bias she had to testify against Petitioner,

including offers from the prosecution to testify in exchange for dismissal of criminal charges against

her, which Rice denied. Trial Tr. 168:25–175:4. Rice herself was a source of testimony to probe her

conversation with the prosecution, and there was no compelling or legitimate reason to call the

prosecutor to the witness stand. Accordingly, trial counsel was not ineffective for failing to call the

prosecutor as a witness.

        With respect to any ethical or legal violation, there is no prohibition against a prosecutor

meeting with a witness or co-defendant in a criminal case. There is no indication of any ethical or legal

violations by the prosecutor here. In the absence of any indication of ethical or legal violations by the

prosecutor, trial counsel was not ineffective for failing to claim otherwise.

        Petitioner fails to show “some merit” to the claims supporting his ineffectiveness-of-PCR-

counsel claim in grounds eleven and seventeen. Accordingly, he fails to demonstrate “cause” to

overcome his default. Therefore, the Court cannot grant habeas relief with respect to grounds eleven

and seventeen of his § 2254 petition, and those claims are dismissed.



                                                    19
               c.      Ground Twelve: PCR counsel was ineffective for failing to raise trial counsel’s
                       failure to investigate the case’s circumstances and possible witnesses

                       Ground Thirteen: PCR counsel was ineffective for failing to raise trial
                       counsel’s failure to put up a defense

                       Ground Fourteen: PCR counsel was ineffective for failing to raise trial
                       counsel’s failure to put the State’s case to an adversarial testing

       Petitioner contends trial counsel was ineffective for various alleged failings, including failure

to investigate, failure to put up a defense, and failure to test the State’s case against him. Resp. in

Opp’n at 53–60. However, the record refutes these claims. For example: (1) Petitioner gave trial

counsel the names of several witnesses, and trial counsel interviewed some of them, but Petitioner did

not ask trial counsel to contact several potential witnesses, Evidentiary Hr’g Tr. at 42:5–44:1 [ECF No.

30-17]; (2) trial counsel objected to the photo lineup used to identify Petitioner, moved to suppress it,

cross-examined the officer who conducted the lineup and the victim who identified Petitioner, and

retained an expert witness who testified about the unreliability of eyewitness identifications, Trial Tr.

40:4–9, 48:16–53:14, 64:15–68:6, 70:21–79:5; (3) cross-examined the responding officer about the

victim’s possible intoxication at the time of the robbery, id. at 152:11–156:5; (4) cross-examined Rice

about her bias to testify against Petitioner, id. at 168:19–175:4; (5) moved for a directed verdict, which

was denied, id. at 208:4–209:1; (6) questioned in closing arguments whether the prosecution met its

burden of proof, id. at 229:14–245:4; and (7) successfully obtained Petitioner’s acquittal on the weapon

charge, id. at 267:12–15.

       Even assuming trial counsel failed to investigate certain witnesses favorable to the defense, raise

additional defenses, and further challenge the State’s case, Petitioner fails to show the likelihood of a

different trial outcome.    Petitioner fails to show “some merit” to the claims supporting his

ineffectiveness-of-PCR-counsel claim in grounds twelve, thirteen, and fourteen. Accordingly, he fails


                                                   20
to demonstrate “cause” to overcome his default. Therefore, the Court cannot grant habeas relief with

respect to grounds twelve, thirteen, and fourteen of his § 2254 petition, and those claims are dismissed.

               d.      Ground Fifteen: PCR counsel was ineffective for failing to raise trial counsel’s
                       failure to argue a motion for an evidentiary hearing and to suppress a deadly
                       weapon

       Petitioner contends that trial counsel was ineffective for failing to move for an evidentiary

hearing to suppress a knife introduced into evidence by the prosecution. Resp. in Opp’n at 60–61.

Petitioner was indicted for armed robbery and possession of a weapon during the commission of a

violent crime. The victim testified that when Petitioner attacked him, he held a knife to his throat, even

though the victim could not see it. Trial Tr. at 128:1–3. Rice testified that she was present during the

robbery but because it was dark and Petitioner had his back to her, she could not see a weapon. Id. at

167:1–10. The arresting officer, Johnny Brown, testified that when he arrested Petitioner and patted

him down, he found a knife in one of Petitioner’s front pockets. Id. at 182:5–10. With no objection

from the defense, the prosecution introduced the knife into evidence during investigating officer Mike

Jarvis’s testimony. Id. at 194:6–18. However, the jury acquitted Petitioner of the weapon charge.

Accordingly, Petitioner cannot show that even if trial counsel had made a motion to suppress the

weapon, the outcome of his trial would have been different. Petitioner fails to show “some merit” to

the claims supporting his ineffectiveness-of-PCR-counsel claim in ground fifteen. Accordingly, he fails

to demonstrate “cause” to overcome his default. Therefore, the Court cannot grant habeas relief with

respect to ground fifteen of his § 2254 petition, and that claim is dismissed.

               e.      Ground Sixteen: PCR counsel was ineffective for failing to raise trial counsel’s
                       bad advice to Petitioner to not testify in his own defense

       Petitioner contends trial counsel was ineffective for failing to properly advise him to testify in

his own defense. Resp. in Opp’n at 61–63. However, the record shows that Petitioner did not want to


                                                   21
testify. The trial court advised Petitioner of his right to testify, and he responded under oath that he and

trial counsel discussed the matter and that he made the decision to remain silent. Trial Tr. at

209:11–210:13. In his response in opposition, Petitioner alleges trial counsel advised him to remain

silent because testifying would allow the prosecution to introduce his past convictions into evidence.

Resp. in Opp’n at 62. However, he alleges no improper threats or coercion.

        “Solemn declarations in open court carry a strong presumption of verity.” Blackledge v. Allison,

431 U.S. 63, 74 (1977). “The subsequent presentation of conclusory allegations unsupported by

specifics is subject to summary dismissal, as are contentions that in the face of the record are wholly

incredible.” Id. (citations omitted); but see United States v. Stevens, No. 96-7899, 129 F.3d 1261

(Table), 1997 WL 716228, at *1–2 (4th Cir. 1997) (per curiam) (remanding case for an evidentiary

hearing after finding federal habeas prisoner’s claim that counsel prevented him from testifying on his

own behalf by threatening him with a more severe sentence if he testified was “potentially meritorious”

because the trial court failed to resolve a factual dispute about the alleged threat).

        Even assuming trial counsel failed to properly advise Petitioner about testifying in his own

defense, Petitioner fails to show the likelihood of a different trial outcome given the evidence of his

guilt presented at trial.    Petitioner fails to show “some merit” to the claims supporting his

ineffectiveness-of-PCR-counsel claim in ground sixteen. Accordingly, he fails to demonstrate “cause”

to overcome his default. Therefore, the Court cannot grant habeas relief with respect to ground sixteen

of his § 2254 petition, and that claim is dismissed.

        In summation, Petitioner fails to show “some merit” to the alleged ineffective assistance of trial

counsel undergirding Petitioner’s ineffective-assistance-of-PCR-counsel claims. Accordingly, there is

no “cause” for Petitioner’s procedural default on grounds ten through seventeen. Therefore, the Court

cannot grant habeas relief on these defaulted grounds, and they are dismissed.

                                                    22
C.      Petitioner’s Requests for an Evidentiary Hearing and Appointment of Counsel

        The decision to grant an evidentiary hearing is in the Court’s discretion. Muquit v. McFadden,

Civil Action No.: 8:14-cv-03555-RBH, 2016 WL 4613398, at *5 (D.S.C. Sept. 6, 2016) (citing Schriro

v. Landrigan, 550 U.S. 465, 473 (2007)); see Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“[R]eview

under § 2254(d)(1) is limited to the record that was before the state court that adjudicated the claim on

the merits.”). If a petitioner has failed to develop the factual basis of a claim in state-court proceedings,

the Court will hold an evidentiary hearing only if the facts underlying the claim would be sufficient to

establish by clear and convincing evidence that “but for constitutional error, no reasonable fact finder

would have found the applicant guilty of the underlying offense” and the claim relies on: (1) “a new rule

of constitutional law made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable”; or (2) “a factual predicate that could not have been previously discovered

through the exercise of due diligence[.]” 28 U.S.C. § 2254(e)(2). Here, the Court has the pertinent

transcripts and filings of the state court proceedings, which it has thoroughly reviewed. There are no

circumstances justifying an evidentiary hearing in this case. Accordingly, Petitioner’s request for a

hearing is denied.

        Counsel may be appointed for state prisoners collaterally attacking their convictions under §

2254 to aid the litigant and the Court in the discovery process and during evidentiary hearings or in

exceptional cases. See Gordon v. Leeke, 574 F.2d 1147, 1154 n.3 (4th Cir. 1978); Phagan v. Weber,

Civil Action No. 8:18-564-TMC, 2018 WL 3100018 at *4 (D.S.C. June 25, 2018) (citing Cook v.

Bounds, 518 F.2d 779, 780 (4th Cir. 1975)). “An exceptional case exists when ‘it is apparent . . . that

a pro se litigant has a colorable claim but lacks the capacity to present it . . . .’” Phagan, 2018 WL

3100018 at *4 (quoting Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984)). Because the Court

denies Petitioner’s request for an evidentiary hearing and finds no exceptional circumstances, the Court

                                                     23
denies his request for appointment of counsel.

                                    Certificate of Appealability

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating reasonable jurists would find the court’s assessment

of the constitutional claims debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both the dispositive procedural ruling is debatable and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85. In

this case, the Court concludes that Petitioner has not made the requisite showing of “the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

                                             Conclusion

       The Court has thoroughly reviewed the entire record, including the R&R and objections, and

the applicable law. For the foregoing reasons, the Court adopts and incorporates by reference the R&R

[ECF No. 54]. Accordingly, the Court GRANTS Respondent’s second motion for summary judgment

[ECF No. 29] and DISMISSES Petitioner’s § 2254 petition [ECF No. 1] with prejudice. Furthermore,

the Court DENIES Petitioner’s motion for a certificate of appealability [ECF No. 63].

       IT IS SO ORDERED.

Florence, South Carolina                                             s/ R. Bryan Harwell
March 29, 2019                                                       R. Bryan Harwell
                                                                     United States District Judge




                                                  24
